Case 3:19-cr-00058-S Document 33 Filed 02/26/19 Pageiof1i PagelD 65

CJA 20 APPOINTMENT OF AND AUTHORITY TO PAY COURT-APPOINTED COUNSEL (Rev. 07/17)

 

1, CIR/DIST./ DIV. CODE 2. PERSON REPRESENTED
O5TXN3 Kristy Jackson

 

 

VOUCHER NUMBER

 

3. MAG. DKT./DEF, NUMBER 4, DIST. DKT./DEF. NUMBER
3:19-cr-00058-S *SEALED* - 02

5. APPEALS DKT./DEF. NUMBER

6. OTHER DKT. NUMBER

 

7, IN CASE/MATTER OF (Case Name) 8. PAYMENT CATEGORY

 

9. TYPE PERSON REPRESENTED

i Felony OO Petty Offense @ Adult Defendant Ol Appellant (See [nstructions)
( Misdemeanor 0 Other O Juvenile Defendant O Appellee CC
0 Appeal QO Other

10. REPRESENTATION TYPE

 

 

11. OFFENSE(S) CHARGED (Cite U.S. Code, Title & Section) If more than one offense, list (up to five) major offenses charged, according to severity of offense.
18 USC § 371 Conspiracy to Commit Access Device Fraud

 

12. ATTORNEY'S NAME (First Name, M.L., Last Name, including any suffix),
AND MAILING ADDRESS

Starling M. McCallum
3838 Oak Lawn Ave.
Suite 1124
Dallas, TX 75219
(214) 871-2719

pyr

ULOSTTHISTRICT COURT

 

Telepk >
P PROMTUCT

13. COURT ORDER.

(¥ O Appointing Counsel

C1 F Subs For Federal Defender
OP Subs For Panel Attorney

Prior Attorney’s

   

OC Co-Coftinsel

 

 

14. NAME ANROIATUINCRADIDRIESB OKLA WFIRNE ASA provide
FILED

| FEB 26 201

er instructions)

 

 

 

 

By

a
ATEGORIES (Auach itemizdt ht Prervices with da HOURS

 

 

  
 
 

 

2/26/201

 

CLAIMED

MATH/TECH.
ADJUSTED

  
 
   
 

CLAIMED

 

. Arraignment and/or Plea

 

. Bail and Detention Hearings

 

. Motion Hearings

 

Trial

 

. Sentencing Hearings

 

Revocation Hearings

 

in Court

. Appeals Court

 

mphe [myo faje Io]

. Other (Specify on additional sheets)

 

(RATE PER HOUR =$ ) TOTALS:

 

. Interviews and Conferences

 

. Obtaining and reviewing records

 

. Legal research and brief writing

 

. Travel time

 

Out of Court
oayn{io [ow ]p

. Investigative and other work (Specify on additional sheets)

 

 

(RATE PER HOUR =$ ) TOTALS:
17. | Travel Expenses (lodging, parking, meals, mileage, etc)

 

 

 

 

   

18. | Other Expenses (other than expert, transcripts, etc.

GRAND. TOTALS (( ‘D):
19, CERTIFICATION OF ATTORNEY/PAYEE FOR THE PERIOD OF SERVICE

FROM: TO:

20. APPOINTMENT TERMINATION DATE
IF OTHER THAN CASE COMPLETION

ean

Appointment Dates,
(1 BéMpuse the abdve- ‘on represpfited Kas testified unde oath or has otherwise
satigfiedfthis Coyft th: or shb(1) ¥g fingcial¥ unable to employ Rounsel and (2) do
not WisH to walve coffisel, and becausdYé intgfests Of justice so regutke, the attorney Whose
name appears jeTteyf 12 is appointed to/eprgsent phis persopyynthfS cas&\ OR
0 (See Inbirecffops)

{ ft
/ &ignature o

oy Judge 0

  
  
           
   
 
 
 
 

 
   

MATH/TECH.

ADJUSTED ADDITIONAL

REVIEW

 

 

 

Vv

21, CASE DISPOSITION

 

 

 

 

22. CLAIM STATUS O Final Payment O Interim Payment Number

representation? O YES O NO If yes, give details on additional sheets.
1 swear or affirm the truth or correctness of the above statements.

Have you previously applied to the court for compensation and/or reimbursement for this case?
Other than from the Court, have you, or to your knowledge has anyone else, received payment (compensation or anything of value) from any other source in connection with this

CO Supplemental Payment

O YES O NO

 

Signature of Attorney

24. QUT OF COURT COMP.

 

23. INCOURT COMP.

25. TRAVEL EXPENSES

If yes, were you paid?

OQ YES ONO

 

 
  

26. OTHER EXPENSES

  
   

4 TOTAL AMT. APPR//CERT.

 

28. SIGNATURE OF THE PRESIDING JUDGE

DATE

28a. JUDGE CODE

 

29, INCOURT COMP. 30. OUT OF COURT COMP.

 

 

31. TRAVEL EXPENSES

32. OTHER EXPENSES

6 TOTAL AMT. APPROVED

 

in excess of the statutory threshold amount.

 

34, SIGNATURE OF CHIEF JUDGE, COURT OF APPEALS (OR DELEGATE) Payment approved

DATE

 

34a. JUDGE CODE

 

 

 

 
